Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Allowable Subject Matter
Claims 1-12 are allowed. 
The present claims are allowable over the closest prior art WATANABE et al (WO 2014/104334, using machine translation) in view of Kume (US 2009/0274902) and Hisamitsu et al. (US 2016/0370507).
WATANABE discloses (see entire document) a molding resin sheet comprising: layer C containing a polycarbonate resin c ([0103], [0106]-[0108], claim 10); high-hardness layer A containing resin a  ([0028], [0036]-[0030]) [reading on the claimed high-hardness resin]; and hard coat layer B ([0089], [0091]) [reading on the claimed hard coat layer].The high-hardness layer A is placed between layers C and B (fig 1(b), [0150]) [as claimed]. The pencil hardness of the surface of resin layers A and B is 3H or more and 5H or more (abstract, [0021], table in [1074]. The thickness of the high hardness resin is 500 microns or less (0088). The thickness of the resin layer B is 5-20 microns (para 0102). Watanabe discloses molding resin laminate obtained by thermoforming by vacuum molding or pressure molding (abstract). The thickness of the laminate is 0.1-1.5 mm ([0149]) and the thickness of the resin layer C is set based on the ratio of the total thickness of the resin layer A and the resin layer and the thickness ratio of 2 or more (para 0147). The high-hardness resin A is a copolymer containing a (meth)acrylic ester and vinyl  units, represented below ([0036]-[0040])

    PNG
    media_image1.png
    518
    1129
    media_image1.png
    Greyscale

While there is no disclosure that the laminate is a two stage curable laminate as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. two stage curable laminate, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Watanabe and further that the prior art structure which is a laminate identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
However, Watanabe fails to disclose that the hard coat layer comprises 2-98 mass% of (meth) acrylic based monomer and oligomer and 0.001-2.5 parts by mass of photopolymerization initiator and 0.001-5 parts by mass of a thermal polymerization initiator and wherein the ten-hour life temperature of the thermal polymerization initiator is 88-130C and wherein the thermal polymerization initiator comprises at least one initiator selected from the group consisting of azo compound and organic peroxide based initiators. 
Whereas, Kume discloses hard coat layer forming composition which includes polyfunctional acrylic (or methacrylic) monomer (A), acrylic monomer having a hydroxyl group (B), radical photopolymerization initiator (C) (abstract). The hard coat layer comprises methacrylic monomer (A) which is urethane methacrylate monomer and urethane methacrylate oligomer (para 0021, claim 2). The radical photopolymerization initiator is included in an amount of 0.01-10 wt% (para 0024). 
Whereas, Hisamitsu discloses thermal polymerization initiator may be used in combination with photo polymerization initiator in the hard coat layer in an amount of 0.01-10 wt% (para 0122).
Based on the Applicants arguments filed on 04/18/2022, Watanabe in view of Kume and Hisamitsu fails to disclose the ten-hour life temperature of the thermal polymerization initiator is 88-130C and wherein the thermal polymerization initiator comprises at least one initiator selected from the group consisting of azo compound and organic peroxide-based initiators. Further, the Office Action’s alleged motivation to combine Watanabe and Kume is improper. The Office Action states (paragraph 10) that a POSA would have been motivated to modify Watanabe to include the methacrylic monomer and oligomer of Kume, and the amount of photopolymerization initiator of Kume, allegedly “motivated by the desire to have antifouling properties, abrasion resistance and surface hardness.” However, Kume solely attributes these properties to use of certain fluorocompounds (Kume, [0062]), not to the methacrylic monomers or oligomers, and not to the photopolymerization initiator or amount thereof.
Applicant submits that both Watanabe and Kume fail to disclose or suggest use of a thermal polymerization initiator. Applicant submits that while Hisamitsu permits optional use of a thermal polymerization initiator, Hisamitsu fails to disclose any particular thermal polymerization inhibitors, and certainly does not disclose or suggest the presently-recited azo compound-based thermal initiator and an organic peroxide-based thermal initiator, and even less so such a thermal initiator with a ten-hour half-life temperature of 80°-130° (or 88°-120°).
Thus, Watanabe in view of Kume and Hisamitsu fails to disclose the presently claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788